SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13E-3 (Amendment No. 1) Rule 13e-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934 Colonial Commercial Corp. (Name of Subject Company (Issuer)) William Pagano (Filing Person) (Name of Filing Person (Identifying Status as Offeror, Issuer or Other Person)) Convertible Preferred Stock, Par Value $0.05 Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) William Pagano Colonial Commercial Corp. 275 Wagaraw Road, Hawthorne, NJ 07506
